DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 14-23.

Election/Restrictions
Applicant's election with traverse of Group 2, claims 14-23 in the reply filed on 01/14/2021 is acknowledged.  The traversal is on the ground(s) that a thorough search for the subject matter of any group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because as discussed in the restriction requirement, each group of claims are searched in different classes and thus, a search for one group of claims would not encompass a search for the subject matter of the remaining claims. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-13 and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 14 recites at least 80 percent by weight of a premixed cement putty and about 1 to about 20 % by weight of an anti-inflammatory agent. The claim is indefinite since about 20% anti-inflammatory agent includes an amount of anti-inflammatory agent slightly greater than 20 percent. An amount greater than 20 percent is not possible if there is at least 80 percent premixed cement putty since the total amount of components would be greater than 100%.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 14, 15, 18, 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus et al. (US 2011/0104644, May 5, 2011) in view of Chow et al. (US 2007/0092856, Apr. 26, 2007).
Primus et al. disclose an improved composition for treating the pulp and root canals in a tooth. The composition can be used in various applications including filling of root ends. The composition is made from a powdered particulate material and a liquid carrier comprising water-soluble polymers, surfactants, and water. Various particulate material, polymeric materials, and surfactants may be used. For example, the particulate material can be calcium silicate (¶ [0017]). The particulate material may comprise a mixture of tricalcium silicate and dicalcium silicate particles (claim 7).  Examples of suitable water-soluble polymers include polyvinyl alcohols, polyvinylpyrrolidone, polyvinyl acetates, and polypropylene glycols (¶ [0028]). The composition comprises about 1 to about 80% calcium silicate and about 1 to about 50% liquid carrier (claim 1). The combination of powder and liquid carrier composition have a putty-like or syrup-like consistency (¶ [0034]). The particles may be so fine that they 
Primus et al. differ from the instant claims insofar as not disclosing wherein the composition comprises eugenol.
However, Chow et al. disclose an endodontic filling material (abstract). The filling material may include antibacterial agents. Suitable antibacterial components include eugenol (¶ [0022]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Primus et al. disclose wherein anti-bacterial agents can be added to the mixture. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated eugenol into the composition of Primus et al. since it is a known and effective anti-bacterial agent as taught by Chow et al. 
In regards to instant claim 14 reciting about 1 to about 20% eugenol, since it was known in the art that eugenol is an antibacterial agent, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of eugenol depending on the antibacterial effect desired. 
In regards to instant claim 14 reciting at least 80 percent by weight of a premixed cement putty, the amount of premixed cement putty would have been obvious once an amount of eugenol has been determined since the remaining component of the composition is the premixed cement putty. 
In regards to instant claim 14 reciting an anti-inflammatory composition, this is merely a recitation of the intended use of the composition. The composition of the prior art comprises eugenol, which is an anti-inflammatory agent according to page 6 of the instant specification, and thus would be useable as an anti-inflammatory composition, whether the prior art recognizes such use or not.
In regards to instant claim 18 reciting wherein the filler material has a particle size of about 0.25 microns to about 120 microns, Primus et al. disclose wherein each particulate material in the composition may be less than 1 micron in size. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

2.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus et al. (US 2011/0104644, May 5, 2011) in view of Chow et al. (US 2007/0092856, Apr. 26, 2007) and further in view of Stark et al. (US 2012/0148646, Jun. 14, 2012).
The teachings of Primus et al. and Chow et al. are discussed above. Primus et al. and Chow et al. do not disclose wherein the composition comprises a bioglass. 
	However, Stark et al. disclose a nanoparticulate material containing a matrix and embedded therein a radiopacifier. The material is bioactive and radio-opaque. The material is useful in advanced dental applications, such as dental fillings (abstract). The matrix is of the bioactive glass type. The matrix typically contains SiO2 in an amount of less than 66 wt %, such as 20-60 wt %, preferably 30-50 wt %. The matrix typically contains CaO in an amount of 10-50 wt %, preferably 20-40 wt %. The matrix typically contains Na2O in an amount of 5-50 wt %, preferably 15-30 wt %. The matrix typically contains P205 in an amount of 0-20 wt %, preferably 3-10 wt % (¶ [0026]). Typical radiopacifiers include barium (¶ [0028]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Primus et al. disclose wherein the composition comprises radiopaque glasses containing barium. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the particulate material of Stark et al. into the composition of Primus et al. since it is a known and effective radiopaque glass containing barium as taught by Stark et al.  

3.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus et al. (US 2011/0104644, May 5, 2011) in view of Chow et al. (US 2007/0092856, Apr. 26, 2007) and further in view of Kissel et al. (US 2015/0313959, Nov. 5, 2015).
The teachings of Primus et al. and Chow et al. are discussed above. Primus et al. and Chow et al. do not disclose wherein the composition comprises D-α-tocopherol polyethylene glycol 1000 succinate.
	 However, Kissel et al. disclose a treatment for periodontal disease (abstract). To stabilize the suspension, one or more stabilizing substances can be added. A particularly preferred stabilizing substance is Vitamin E TPGS (d-alpha tocopheryl polyethylene glycol 1000 succinate) (¶ [0104]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Primus et al. disclose wherein the composition comprises stabilizers. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated D-α-tocopherol polyethylene glycol 1000 succinate into the composition of Primus et al. since it is a known and effective stabilizer as taught by Kissel et al. 
In regards to the amount of D-α-tocopherol polyethylene glycol 1000 succinate recited in the instant claims, since it was known in the art that D-α-tocopherol polyethylene glycol 1000 succinate is a stabilizer, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of D-α-tocopherol polyethylene glycol 1000 succinate depending on the stabilizing effect desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus et al. (US 2011/0104644, May 5, 2011) in view of Chow et al. (US 2007/0092856, Apr. 26, 2007) and further in view of Klee et al. (US 2012/0115982, May 10, 2012).
	The teachings of Primus et al. and Chow et al. are discussed above. Primus et al. and Chow et al. do not disclose wherein the polypropylene glycol has a number average molecular weight in a range of from 1500 g/mol to 3000 g/mol.
	However, Klee et al. disclose a temporary root canal sealer dispersion comprising an oligomer and/or polymer (abstract). The oligomer and/or polymer is polyethylene imine (claim 5). The polyethylene imine has a number-average molecular weight, Mn, of 1800 (¶ [0056]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the polypropylene glycol of Primus et al. to have a number average molecular weight of 1800 g/mol since Primus et al. do not disclose what number average molecular weight is suitable and this is a known and effective number average molecular weight for polymers used in root canal compositions as taught by Klee et al. 

Conclusion
Claims 14-23 are rejected.
Claims 1-13 and 24-28 are withdrawn.
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.